                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
United States of America                         §
                                                 §
vs.                                              §      NO: AU:18-CR-00410(1)-RP
                                                 §
(1) Michael Leon Bell                            §


                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. § 636(b)(3). The District Court referred this case to the United States

Magistrate Judge for the taking of the defendant’s felony guilty plea and for his allocution pursuant

to Federal Rule of Criminal Procedure 11.

       On September 12, 2019, the defendant and counsel appeared before the Magistrate Judge.

The undersigned addressed the defendant personally in open court, informed him of the

admonishments under Rule 11 of the Federal Rules of Criminal Procedure, and determined that he

understood those admonishments.

       Pursuant to a plea agreement, the defendant pled guilty to one count of Conspiracy to

Possess with Intent to Distribute Cocaine in violation of 21 USC § 846{841(a)(1) & 841(b)(1)(C)}.

       The Magistrate Judge finds the following:

1.          The defendant, with the advice of his attorney, consented to enter this guilty plea

            before the Magistrate Judge, subject to final approval and sentencing by the District

            Judge;
2.          The defendant fully understands the nature of the charge against him and possible

            penalties;

3.          The defendant understands his constitutional and statutory rights, understands that his

            constitutional and statutory rights can be waived, and understands the meaning and

            effect of the waiver of his constitutional and statutory rights;

4.          The defendant’s plea was made freely and voluntarily;

5.          The defendant is competent to enter this plea of guilty; and

6.          There is a factual basis for this plea.

                                     RECOMMENDATION

       The Magistrate Judge RECOMMENDS the District Court accept the defendant’s guilty

plea and, after reviewing the presentence investigation report, enter a Final Judgment of guilt

against him.

                                            WARNING

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained within this Report within fourteen (14) days after being served with a copy of the Report

shall bar that party from de novo review by the District Court of the proposed findings and

recommendations and, except upon grounds of plain error, shall bar the party from appellate review

of proposed factual findings and legal conclusions accepted by the District Court to which no

objections were filed. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, 106 S.
Ct. 466, 472-74 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir.

1996) (en banc).

       SIGNED this 13th day of September, 2019.



                                            _______________________________________
                                            SUSAN HIGHTOWER
                                            UNITED STATES MAGISTRATE JUDGE
